ORDER

PER CURIAM.
Troy J. Burriss appeals the denial, after an evidentiary hearing, of his amended Rule 29.15 motion. The convictions he sought to have set aside were on one count of felony murder in the second degree, § 565.021, one count of robbery in the first degree, § 569.020, and one count of armed criminal action, § 571.015, for which he was sentenced to life in prison for murder, eighty years for robbery, and twenty-four years for armed criminal action, with the sentences for robbery and armed criminal action to be served consecutively to each other, but concurrent with the life sentence.
After a thorough review of the record, we find that the motion court’s judgment denying Burriss’ Rule 29.15 motion is not clearly erroneous. Although an extended opinion would have no jurisprudential value, we have prepared a memorandum for the parties explaining our reasoning. The judgment of the motion court is affirmed. Rule 84. 16(b).